EXHIBIT 10.30

 

LOGO [g652990newlogo.jpg]

     

3050 Bowers Avenue | P.O. Box 58039

Santa Clara, California 95054, U.S.A.

Telephone: 408 727 5555

www.appliedmaterials.com

October 4th, 2013

Ms. Holly Bonner

Account Director

134 Rio Robles Drive

San Jose, CA 95134

Reference: Global Supply Agreement, dated April 21, 2005

Ms. Bonner:

To allow for adequate time to complete negotiations of our existing GSA
document, we are amending the Global Supply Agreement between Applied Materials
and MKS Instruments to extend the existing term. We will in good faith work on
an evergreen agreement within anticipated completion in the next six (6) months.
Unless the GSA is terminated sooner, the term of the GSA will now expire on
April 30th, 2014. During that time, either Applied Materials or MKS Instruments
may provide the other company six (6) months written notice terminating the GSA.

All other Terms and Conditions of the Global Supply Agreement remain unchanged.
Additionally, any Addendums that expire upon the expiry or termination of the
GSA shall also be extended for this additional period, unless terminated earlier
as provided in the Addendum or this letter.

 

Sincerely,      John A. Casey     

Sr. Commodity Business Manager

    

/s/ John A. Casey

    

10/23/2013

Applied Materials

    

Date

/s/ John Abrams

    

10/23/2013

MKS Instruments

    

Date